Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 3/11/2022.  In virtue of this communication, claims 21-40 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20160309024 (hereinafter referred to as Quilici). 
Consider claims 21, 30, 39, Quilici teaches a method (see at least Fig. 1-3), in a data processing system comprising a processor and a memory, for determining unwanted call origination (see at least ¶ [0049], “…Computer programs (also called computer control logic or computer readable program code) are stored in a main and/or secondary memory, and executed by one or more processors (controllers, or the like) to cause the one or more processors to perform the functions…”), the method comprising: 
identifying, by a computing device, an individual communication as an instance of a given unwanted communication campaign by matching a fingerprint of the individual communication to the given unwanted communication campaign (see at least ¶ [0025], “…A phone number of a caller is identified, step 102. The phone number may be received or recorded by a call record server from call logs or contact information from application-enabled phone devices…” and see at least ¶ [0034], “…provided information (e.g., received from application-enabled phone or computing devices) about the likelihood a number is that of an unwanted caller…”); 
determining, by a computing device, a communications service provider as a source of the individual communication (see at least ¶ [0010],  “…receiving the information about callers may further comprise receiving billing records and call detail records from service providers…” and see at least ¶ [0025], “…The call record server may gather information associated with the phone number of the caller from a wide, distributed audience of telephone users and phone number data sources …, phone network systems …and collect it centrally at the call record server for evaluation to identify whether the phone number is associated with an unwanted caller…” and further see at least ¶ [0036], “…The information about the callers and the analysis of the information by the call record server may be transmitted to and stored on a phone directory server…”); 
accessing, by a computing device, communication records of the communications service provider (see at least ¶ [0010],  “…receiving the information about callers may further comprise receiving billing records and call detail records from service providers…” and see at least ¶ [0036], “…The information about the callers and the analysis of the information by the call record server may be transmitted to and stored on a phone directory server…” and see at least ¶ [0040], “…The phone number may be searched by contacting a phone directory server to determine whether the caller is an unwanted caller…”); 
confirming, by a computing device, the communications service provider as the source of the individual communication by identifying a match of the individual communication in the communication records (see at least ¶ [0040], “…The phone directory server may include information on phone numbers that have been aggregated from the call records server and an indication of the likelihood that a given number is from an unwanted caller. If the phone number is not determined as being associated with an unwanted caller, voice mail operations are executed, step 210…”); and 
scoring, by a computing device, the communications service provider based on the confirmation, wherein communications carried by the communications service provider to recipient devices are handled based on the scoring (see at least ¶ [0045], “…The phone directory server 312 may include phone numbers that have been aggregated by the call records service server 314, information about the phone numbers, and for each phone number, an indication of the likelihood that the phone number is that of an unwanted caller….,  …The indication of likelihood may be represented by a binary flag indicating whether or not the number has been determined as exceeding a threshold value set as likely to be that of an unwanted caller. Alternatively, the likelihood may be represented with a score value computed as the likelihood of representing an unwanted caller based on a set of quantitative rules. In another embodiment, an indication may be retrieved from the call records service server 314 that explicitly identifies a phone number as an unwanted caller (or categorized otherwise) by one or more users…”). 
Consider claims 22, 31 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches accessing the communication records via an application programming interface (see at least ¶ [0036], “…The information about the callers and the analysis of the information by the call record server may be transmitted to and stored on a phone directory server…”).
Consider claims 23, 32 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches querying communication databases associated with the communications service provider (see at least ¶ [0047], “…service server 310 may query the phone directory server 312 to identify whether an incoming call to a receiving phone device from a given number is likely to be that of an unwanted caller…”).
Consider claims 24, 33 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches compiling a communication campaign database storing data of one or more communication campaigns, the one or more communication campaigns including a grouping of related fingerprints that identify a sequence of characters, audio or video speech associated with instances of a same likely communication campaign (see at least ¶ [0022], “…The rules may identify unwanted callers as those who make too many calls within given period of time, those who leave identical voicemails …”and see at least ¶ [0037], “…The users of the call answering system (or audience of telephony device users) can also agree or disagree with the classification of a caller as unwanted, or any other information in the directory, further strengthening the categorization of a specific calling number as universally unwanted by a distributed audience. Based on the calling patterns and voting from the audience, the phone directory server may calculate the probability of the phone number being from an unwanted caller …”).
Consider claims 25, 34 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches determining the communications service provider is an intermediary of the individual communication (see at least ¶ [0029], “…encoded to preserve privacy—voicemail systems (such as ones provided by cellular network providers) shared by millions of users of telephone devices…”).
Consider claims 26, 35 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches transmitting call data of the individual communication to additional communications service providers for further identification and analysis on the individual communication's true origination (see at least ¶ [0022], “…callers may be categorized into or flagged as entities such as a bank, telemarketer, debt collector, etc. The directory of caller information may be enhanced by users of the telephony devices or assigned administrators of the directory, where the enhancements to the information include one or more of the following: editing of caller identification information, editing images that may be related to the caller, or editing the classification of the caller as a wanted or unwanted caller…”).
Consider claims 27, 36 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches associating the given unwanted communication campaign to the communications service provider (see at least ¶ [0037], “…The probability of a caller being an unwanted caller may be calculated based upon the calling patterns determined by the call record server, which is described in further detail with respect to the description of an engine included in the phone directory server …”).
Consider claims 28, 37 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches providing the communications service provider with access to an interface that allows a plurality of communications service providers to collaborate in identifying and classifying behavior of accounts, communication addresses or communications associated with the plurality of communications service providers (see at least ¶ [0010], “…collecting call logs and contact and address book information from a plurality of application-enabled phone devices. Receiving the information about callers may further comprise collecting telephone listings and directories of caller information…”).
Consider claims 29, 38 (depends on at least claims 21, 30), Quilici discloses the limitations of claims 21, 30 as applied to claim rejection 21, 30 above and further discloses:
Quilici teaches the collaboration includes an indication that a given one of the plurality of communications service providers originated the communications, co-opted communication addresses, acted as an intermediary from an additional communications service provider (see at least ¶ [0010], “…The collected information includes call logs collected from the wide audience of connected telephony devices over a computer or communication network, and contact and address book information stored on telephony devices or other directories containing caller information…”).
Consider claim 40 (depends on at least claim 39), Quilici discloses the limitations of claim 39 as applied to claim rejection 39 above and further discloses:
Quilici teaches computer program code for compiling a communication campaign database storing data of one or more communication campaigns, the one or more communication campaigns including a grouping of related fingerprints that identify a sequence of characters, audio or video speech associated with instances of a same likely communication campaign (see at least ¶ [0022], “…The rules may identify unwanted callers as those who make too many calls within given period of time, those who leave identical voicemails …”and see at least ¶ [0037], “…The users of the call answering system (or audience of telephony device users) can also agree or disagree with the classification of a caller as unwanted, or any other information in the directory, further strengthening the categorization of a specific calling number as universally unwanted by a distributed audience. Based on the calling patterns and voting from the audience, the phone directory server may calculate the probability of the phone number being from an unwanted caller …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645